Exhibit SUBSIDIARY GUARANTEE SUBSIDIARY GUARANTEE, dated as of March 5, 2008 (this “Guarantee”), made by each of the signatories hereto (together with any other entity that may become a party hereto as provided herein, (the “Guarantors”), in favor of the purchasers signatory (the "Purchaser") to that certain Debt Restructuring Agreement, dated as of the date hereof, between Viral Genetics, Inc., a Delaware corporation (the “ Company ”) and the Purchaser. W I T N E S S E T H: WHEREAS, pursuant to that certain Debt Restructuring Agreement, dated as of the date hereof, by and between the Company and the Purchaser (the “Restructuring Agreement”), the Company and the Purchaser have agreed to restructure certain debt obligated to the Purchaser by the Company, said Restructuring Agreement including the Purchaser’s commitment to provide to the Company certain revolving loan financing pursuant a Secured Revolving Credit Note, dated as of the date hereof, and maturing June 30, 2013 (the “Revolving Credit”), subject to the terms and conditions set forth in the Restructuring Agreement, the obligations of the Revolving Credit being secured by a Security Agreement (the “Security Agreement”), also dated as of the date hereof; and WHEREAS, each Guarantor will directly benefit from the extension of credit to the Company represented by the issuance of the Revolving Credit; and NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to enter into the Restructuring Agreement and to carry out the transactions contemplated thereby, each Guarantor hereby agrees with the Purchaser as follows: 1.
